
	

114 HR 4357 IH: Volatility And Losses Undermining Earnings Act of 2016
U.S. House of Representatives
2016-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4357
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2016
			Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the waiver of required minimum distribution
			 rules for certain retirement plans and accounts for 2016.
	
	
 1.Short titleThis Act may be cited as the Volatility And Losses Undermining Earnings Act of 2016. 2.Extension of waiver of required minimum distribution rules for certain retirement plans and accounts (a)In generalSection 401(a)(9) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(H)Temporary waiver of minimum required distribution
 (i)In generalThe requirements of this paragraph shall not apply for calendar year 2016 to— (I)a defined contribution plan which is described in this subsection or in section 403(a) or 403(b),
 (II)a defined contribution plan which is an eligible deferred compensation plan described in section 457(b) but only if such plan is maintained by an employer described in section 457(e)(1)(A), or
 (III)an individual retirement plan. (ii)Special rules regarding waiver periodFor purposes of this paragraph—
 (I)the required beginning date with respect to any individual shall be determined without regard to this subparagraph for purposes of applying this paragraph for calendar years after 2015, and
 (II)if clause (ii) of subparagraph (B) applies, the 5-year period described in such clause shall be determined without regard to calendar year 2016..
 (b)Conforming amendmentsThe last sentence of section 402(c)(4) of such Code is amended— (1)by striking distribution during 2009 and inserting distribution during calendar year 2009 or 2016, and
 (2)by striking applied during 2009 and inserting applied during such calendar year. (c)Effective date (1)In generalThe amendments made by this section shall apply for calendar years beginning after December 31, 2015.
				(2)Provisions relating to plan or contract amendments
 (A)In generalIf this paragraph applies to any pension plan or contract amendment, such pension plan or contract shall not fail to be treated as being operated in accordance with the terms of the plan during the period described in subparagraph (B)(ii) solely because the plan operates in accordance with this section.
					(B)Amendments to which paragraph applies
 (i)In generalThis paragraph shall apply to any amendment to any pension plan or annuity contract which— (I)is made pursuant to the amendments made by this section, and
 (II)is made on or before the last day of the first plan year beginning on or after January 1, 2018. In the case of a governmental plan, subclause (II) shall be applied by substituting 2019 for 2018.(ii)ConditionsThis paragraph shall not apply to any amendment unless during the period beginning on the effective date of the amendment and ending on December 31, 2016, the plan or contract is operated as if such plan or contract amendment were in effect.
						
